Citation Nr: 1104452	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  05-15 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a psychiatric disability to 
include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO).

In March 2006, the Veteran was afforded a hearing at the RO 
before the undersigned Veterans Law Judge who was designated by 
the Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b).  In April 2007, the Board remanded this case.  

The Board notes that during the pendency of the Veteran's appeal, 
the United States Court of Appeals for Veterans Claims (Court) 
held that the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009).  

In light of the foregoing, the Veteran's claim for service 
connection for has been recharacterized as shown on the title 
page.


FINDING OF FACT

An anxiety disorder, not otherwise specified, and major 
depressive disorder are attributable to service.  




CONCLUSION OF LAW

An anxiety disorder, not otherwise specified, and major 
depressive disorder were incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim 
is being granted.  As such, any deficiencies with regard to VCAA 
are harmless and nonprejudicial.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Further, VA 
regulation provides that, with chronic disease shown as such in 
service (or within an applicable presumptive period under section 
3.307) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, etc.), 
there is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: 
(1) the existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during the service."  
Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof 
as to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as the 
situation dictates; and competent evidence as to a nexus between 
the inservice injury or disease and the current disability.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 
Vet. App. 465 (1994).

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.303(f).  

The following provisions apply to claims for service connection 
of posttraumatic stress disorder diagnosed during service or 
based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of 
posttraumatic stress disorder during service and the 
claimed stressor is related to that service, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(3) If a stressor claimed by the Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the Veteran's 
symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the 
places, types, and circumstances of the Veteran's service, 
the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or circumstance 
that involved actual or threatened death or serious injury, 
or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to 
the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or 
horror.

(4) If the evidence establishes that the Veteran was a 
prisoner-of-war under the provisions of §3.1(y) of this 
part and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(5) If a posttraumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the Veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of 
the stressor include, but are not limited to: a request for 
a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without 
an identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a posttraumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise 
VA of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, 
the Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).

The Veteran argues that he has PTSD as a result of noncombat 
stressors during service.  Specifically, he asserts the following 
stressors occurred: 1) he was physically and verbally abused by 
his drill instructor (hereinafter "Sergeant R") during basic 
training from July to September 1969, to include Sergeant R 
grabbing and squeezing his testicles, and injecting them with an 
unknown solution, 2) in about November 1970, he was pushed out of 
a helicopter during jungle training in Panama, and 3) during 
service in Panama, he found the dead body of a fellow soldier who 
hung himself in a tree.  See Transcript of Veteran's hearing, 
held in March 2006; Veteran's statement, dated in January 2006; 
Veteran's stressor statement, received in November 2003.

In this case, the service treatment records do not reflect 
complaints, findings, treatment, or diagnosis of a psychiatric 
disability.  He was discharged in June 1971.  Post-service, the 
Veteran has been variously diagnosed as having major depression, 
dysthymia, a psychosis, a drug-induced mood disorder, 
schizoaffective disorder, amnestic disorder, organic brain 
syndrome, a personality disorder, an anxiety disorder not 
otherwise specified, and PTSD.  The diagnoses were made in the 
2000s.  

In April 2007, the Board remanded this case for additional 
development including to obtain records, provide the Veteran an 
examination to resolve the nature of his current psychiatric 
disability, and obtain a medical opinion since the medical 
opinions regarding the etiology of current diagnoses were flawed.  

The Board noted that the Veteran had reported a pre-service 
history of physical and emotional childhood abuse.  See e.g., VA 
progress notes, dated in February 2003, June 2004, and April 
2005.  The Veteran also reported that he was shot in the leg in 
Panama and also served in Vietnam, although Vietnam service is 
not shown in the record.  See e.g., VA progress notes, dated in 
October 2002, and January and February of 2003; April 2005.  The 
Veteran stated that he reported the incidents of alleged abuse 
from July to September 1969 and in November 1970 to his 
superiors.  As such, the Board requested that VA obtain complete 
copies of his service personnel records, to include any reports 
of abuse.  However, these records which have been obtained do not 
confirm the alleged abuse.  Nevertheless, the Board notes that 
claims involving personal assaults fall within the category of 
situations in which it is not unusual for there to be an absence 
of service records documenting the events the Veteran has 
alleged.  See, e.g., Patton v. West, 12 Vet. App. at 281.  Thus, 
the lack of such corroboration in the service records does not 
negate the Veteran's allegations.

In the Board's prior remand, the Board, the Board also noted that 
the postservice medical reports contained a number of diagnoses 
of acquired psychiatric disorders, to include PTSD, as indicated 
above.  It was also noted that the claims files also included the 
opinions of several health care providers who indicated that the 
Veteran had PTSD related to his service.  For example, Sean M. 
Killoran, M.D., provided an opinion in November 2004, that the 
Veteran had PTSD based on purported inservice stressors included 
sadistic mistreatment by his drill sergeant including sexual 
abuse, being thrown from a helicopter, and finding a friend dead, 
who had committed suicide.  VA examiners also diagnosed the 
Veteran as having PTSD based on his alleged stressors.  See for 
example VA medical record dated April 15, 2005.  However, the 
Board noted in the remand that the medical opinions of record 
suffered from a number of defects, to include the fact that none 
of them are shown to have been based on a review of the Veteran's 
claims file, none of them cited to any documented behavior 
changes following the incidents, and that none of them contained 
any discussion of the Veteran's reported pre-service stressors.

Also of record was a lay statement of S.M., who indicated that he 
served with the Veteran.  He described the sexual abuse that they 
endured from their drill instructor; thus supporting the 
Veteran's allegations of such abuse.  

However, due to the defective medical opinions and the myriad of 
psychiatric diagnoses in the record, the Board requested that the 
Veteran be afforded a VA psychiatric examination as follows:

Schedule the Veteran for a VA psychiatric 
examination to determine whether he has PTSD 
under the criteria as set forth in DSM- IV.  The 
RO should provide the examiner with a summary of 
the alleged stressors, as discussed above, as 
well as any evidence pertaining to changes in 
behavior at the time of the claimed stressors.  
The claims files should be provided to the 
examiner in connection with the examination.  All 
necessary studies or tests, including appropriate 
psychological testing and evaluation, is to be 
accomplished.

If PTSD is found, the examiner should provide an 
opinion as to whether it is as least as likely as 
not (i.e., whether there is a 50 percent or 
greater likelihood) that the Veteran's PTSD was 
caused or aggravated by his service. If PTSD is 
diagnosed, the examiner must state the 
stressor(s) relied upon to support the diagnosis, 
and the examiner must discuss any documented 
behavior changes following the alleged in-service 
incidents.  The examiner should also discuss the 
significance, if any, of the Veteran's pre-
service history of childhood abuse.

The report of examination should include the 
complete rationale for all opinions expressed.

This examination was conducted in September 2009.  The claims 
file was reviewed and discussed.  The Veteran's past psychiatric 
diagnoses were also noted, as was his history of childhood abuse.  
The examiner reviewed the Veteran's purported stressors, 
including the allegation of physical and sexual abuse by a drill 
instructor.  The examiner discussed the Veteran's long history of 
substance abuse.  A mental status examination was conducted.  The 
diagnoses were polysubstance abuse, major depressive disorder, 
substance-induced mood disorder, anxiety disorder not otherwise 
specified, and a personality disorder.  The examiner noted that 
the Veteran's reliability as a historian was questionable.  In 
addition, his reliability in reporting past events was also 
questioned due to inconsistencies which the examiner noted could 
be due to memory issues, embellishment, deceitfulness, or drug 
issues.  However, the examiner felt that the Veteran had a clear 
history of the traumatic events with regard to the drill 
sergeant.  The examiner provided an opinion that the anxiety 
disorder, not otherwise specified began during service.  His 
personality disorder predated service.  It was unclear when his 
substance abuse started since he was very unreliable in that 
history report.  The examiner provided an opinion that the 
criteria for a diagnosis of PTSD were not met as the Veteran did 
not meet the full avoidance criteria and his symptoms were due to 
other problems, such as his methamphetamine abuse.  

With regard to the claim of service connection for PTSD, the 
claim was specifically remanded to resolve the current 
psychiatric diagnoses, including whether the Veteran has PTSD.  
The VA examiner provided a comprehensive examination, but 
concluded that a PTSD diagnosis which conformed to DSM-IV could 
not be made, for the reasons outlined above.  As noted, the Board 
previously indicated that the past diagnoses were defective since 
none of them cited to any documented behavior changes following 
the incidents, and that none of them contained any discussion of 
the Veteran's reported pre-service stressors.

The Board must weigh the credibility and probative value of the 
medical opinions, and in so doing, the Board may favor one 
medical opinion over the other.  See Evans v. West, 12 Vet. App. 
22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (it is not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  
The Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material evidence 
favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994).  In determining the weight assigned to this 
evidence, the Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it pertains 
to obtaining an overview of a veteran's medical history, is not a 
requirement for private medical opinions.  A review of the claims 
file by a VA examiner, without more, does not automatically 
render the VA examiner's opinion competent or persuasive since 
the claims file is a tool to assist in familiarity for the 
physician with the claims file, and conversely a private medical 
opinion may not be discounted solely because the opining 
clinician did not review the claims file as  there are other 
means by which a physician can become aware of critical medical 
facts, such as a history of treating a veteran for an extended 
period of time and/or reviewing pertinent medical literature.  
The relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  

Thus, when VA refers to facts obtained from review of the claims 
file as a basis for crediting one expert opinion over another, it 
is incumbent upon VA to point out those facts and explain why 
they were necessary or important in forming the appropriate 
medical judgment.  Certainly, the particular medical information 
contained in a claims file may have significance to the process 
of formulating a medically valid and well-reasoned opinion.  The 
Court further held that a medical opinion that contains only data 
and conclusions is not entitled to any weight and a review of the 
claims file cannot compensate for lack of the reasoned analysis 
required in a medical opinion, which is where most of the 
probative value of a medical opinion is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-
Rodriguez, the Court indicated that it is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion.  

In this case, the recent VA examination in the most complete 
examination of record with regarding to discussion of the 
Veteran's history.  All examiners are considered competent, but 
this examiner addressed more of the pertinent considerations in 
this case including the very complex medical background.  The 
Board attaches the most probative value to this opinion, as it is 
well reasoned, detailed, consistent with other evidence of 
record, and included an access to the accurate background of the 
Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(Factors for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion).




Therefore, the Board accepts that PTSD is not among the Veteran's 
psychiatric diagnoses.  The Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  

With regard to the Veteran's substance abuse diagnoses, direct 
service connection may be granted only when a disability was 
incurred or aggravated in line of duty, and not the result of a 
veteran's own willful misconduct; or, for claims filed after 
October 31, 1990, not the result of abuse of alcohol or drugs.  
38 C.F.R. § 3.301(a).  An injury or disease incurred during 
active military, naval, or air service shall not be deemed to 
have been incurred in line of duty if such injury or disease was 
a result of the abuse of alcohol or drugs by the person on whose 
service benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use of 
illegal drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see also 
38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m).  VA's General Counsel has 
confirmed that direct service connection for a disability that is 
a result of a claimant's own abuse of alcohol or drugs is 
precluded for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 
Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

With regard to a personality disorder, personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation providing compensation benefits. 38  C.F.R. §§ 
3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 
(1996).  Nevertheless, disability resulting from a mental 
disorder that is superimposed upon a personality disorder may be 
service-connected.  See VAOPGCPREC 82-90; 38 C.F.R. § 4.127 
(2009).  However, in this case, the 



evidence does not show that he has a mental disorder that is 
superimposed on his personality disorder.  The examiner indicated 
that his personality disorder predated military service and may 
have shaped his perceptions of how he was treated during service; 
however, there is no indication that there was any superimposing 
of a mental disorder on the personality disorder.  Rather, as 
indicated below, the Veteran apparently developed an anxiety 
disorder, not otherwise specified, separately, which is 
etiologically related to inservice events.

However, the examiner provided an opinion that the Veteran's 
anxiety disorder, not otherwise specified, is related to his 
mistreatment by a drill sergeant during service.  There is lay 
evidence supporting the occurrence of that stressor.  Also, the 
examiner was clear in the evaluation of when the Veteran was 
reliable and unreliable in his reported history.  The examiner 
found the history regarding the drill instructor to be reliable.  
Based on the Veteran's statements, the other supporting lay 
evidence, and the VA examiner's opinion, the Board finds that the 
Veteran is credible in his report of this stressor.  As such, 
there is a valid basis for the diagnosis of an anxiety disorder, 
not otherwise specified, as being related to this occurrence.  
Accordingly, service connection is warranted for an anxiety 
disorder, not otherwise specified.  The Board notes that the 
examiner did not provide an opinion regarding the Veteran's major 
depressive disorder.  In affording the Veteran the benefit of the 
doubt and in recognizing that he Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so, see 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem 
v. Brown, 9 Vet. App. 136, 140 (1996), the Board finds that the 
major depressive disorder is to be included as part and parcel of 
the service-connected psychiatric disability.  The medical 
evidence of record does not draw any distinction regarding the 
Veteran's mental health symptomatology due to his anxiety 
disorder not otherwise specified and is major depressive 
disorder.



Accordingly, service connection is warranted for currently 
diagnosed anxiety disorder, not otherwise specified, and major 
depressive disorder.


ORDER

Service connection for an anxiety disorder, not otherwise 
specified, and major depressive disorder is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


